DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2020 has been entered.

Claims 1, 11, and 12 have been amended.  Claims 1, 2, and 6-12 are currently pending and under examination.
 
This application claims priority to U.S. Provisional Application No. 62/001912, filed May 22, 2014.

Maintenance/Modification of Rejections:

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, and 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically the Thraustochytrium strain deposited with the American Type Culture Collection (ATCC) under accession number PTA-6245, this strain also known as ONC-T18.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made 
(a) during the pendency of this application, access to the invention will be afforded to 
      the Commissioner upon request;

(b) all restrictions upon availability to the public will be irrevocably removed upon 
     granting of the patent;

(c) the deposit will be maintained in a public depository for a period of 30 years or 5 
     years after the last request or for the effective life of the patent, whichever is longer;

(d) a test of the viability of the biological material at the time of deposit will be made 
     (see 37 C.F.R. § 1.807); and

(e) the deposit will be replaced if it should ever become inviable.


Applicant's attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that "the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination."  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.
  



Response to Arguments

	Applicant asserts that this rejection should be withdrawn because the deposited strain having ATCC Accession No. PTO-6245 was made in accordance with the Budapest Treaty as stated in the filed Deposit Certificate.
	Applicant’s arguments have been fully considered, but have not been found persuasive.
Although Applicant has noted in the response that the deposit of biological material was made in accordance with the Treaty of Budapest as stated in the Deposit Certificate (filed on 4/20/20), this document is insufficient to overcome the current rejection.  
As a preliminary matter, the referenced Deposit Certificate is not an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty.  Additionally, no statement has been filed in the form of an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent. 
To overcome this rejection, it is suggested that an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, be filed with the response, stating that “the Thraustochytrium strain deposited with the ATCC under accession number PTA-6245 has been deposited under the Budapest Treaty, and the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent.”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (IDS; US 2012/0244584, Published 2012).
	With regard to claims 1 and 6-8, Zhang et al. teach a method of obtaining polyunsaturated fatty acids (PUFAs), the method including: providing Thraustochytrium strains, including ONC-T18, which is the Thraustochytrium strain deposited with the ATCC under accession number PTA-6245 capable of producing PUFAs; providing a culture medium comprising one or more carbon sources, including fatty acids, lipids, glycerols, triglycerols, polyols, amino sugars, and carbohydrates including glucose; and culturing the Thraustochytrium strain deposited with the ATCC under accession number PTA-6245 in the medium under sufficient conditions to produce one or more PUFAs (Para. 20-21, 171; Example 14).
	While it is taught that the culture medium “can” be sterilized (Para. 176), use of the word “can” indicates that sterilization of the culture medium is not required for performance of the method.  Additionally, in Example 14, which provides for the culturing of specifically ONC-T18, it is not taught that the culture medium is sterilized (see Example 14).  As such, it would have been obvious to one of ordinary skill in the art that the medium is not sterilized.

	With regard to claim 2, Zhang et al. teach that the pH of the medium can be adjusted to a pH between 4.0 and 6.5 (Para. 176), which is a “low pH,” as defined by Applicant as a pH below neutral (i.e. 7) (see Specification, p. 3, Para. 3).  
	With regard to claims 9 and 10, Zhang et al. teach that the pH of the medium can be adjusted to a pH between 3 and 10 (Para. 176).  It would have been obvious to one of ordinary skill in the art to utilize any pH within the noted range, including a pH from 3 to 3.5, because such a pH is within the expressly taught range.  Additionally, it would have been obvious to one of ordinary skill in the art to utilize a pH within the noted range, or to optimize the pH, to result in a culture medium having a pH most effective for the desired production of PUFAs, including a pH within the range of 2 to 4.5.  

claim 11, Zhang et al. teach isolating the PUFAs (Para. 187, Line 15-25).
Regarding claim 12, as noted above, while it is taught by Zhang et al. that the culture medium “can” be sterilized (Para. 176), use of the word “can” indicates that sterilization of the culture medium is not required for performance of the method.  Additionally, in Example 14, which provides for the culturing of specifically ONC-T18, it is not taught that the culture medium is sterilized (see Example 14), including by any method, which would include by an increase in temperature.  As such, it would have been obvious to one of ordinary skill in the art that the medium is not sterilized, including by an increase in temperature.


Response to Arguments

	Although the above rejection over Zhang et al. has been modified, Applicant’s arguments as related to the current rejections will be addressed.  Applicant urges that Zhang et al. do not teach or render obvious the limitations that the medium is not sterilized, and that the concentration of the one or more carbon sources in the culture medium is equal to or greater than 211 g/L.
	Applicant’s arguments have been fully considered, but have not been found persuasive.
With regard to Applicant’s arguments regarding sterilization of the culture medium; as noted in the modified rejection above, while it is taught by Zhang et al. that the culture medium “can” be sterilized (Para. 176), use of the word “can” indicates that sterilization of the culture medium is not required for performance of the method.  Additionally, in Example 14, which provides for the culturing of specifically ONC-T18, it is not taught that the culture medium is see Example 14), including by any method, which would include by an increase in temperature.  As such, it would have been obvious to one of ordinary skill in the art that the medium is not sterilized, including by an increase in temperature.
With regard to Applicant’s arguments regarding the carbon concentration; as noted in the modified rejection above, while it is taught that carbon sources are included in the culture medium at a concentration of about 5 g/L to about 200 g/L, it is further taught that the culture medium has a C:N (carbon to nitrogen) ratio of about 1:1 to about 40:1 (Para. 172), where ONC-T18 cultured in a low oxygen culture medium having a C:N ratio of 40:1 provided for vigorous growth (Example 14).  As such, it would have been obvious to one of ordinary skill in the art to utilize a C:N ratio of 40:1 when utilizing ONC-T18.  It is noted that nitrogen sources are present in the culture medium in a range between about 1 g/L and about 25 g/L (Para 173).  Given that the nitrogen source is present in a range between about 1 g/L and about 25 g/L, and given a 40:1 ratio, about 40 g/L to about 1000 g/L of the carbon source would be present.  As such, it would have been obvious to one of ordinary skill in the art to utilize a carbon source present within this range, which includes ≥ 211 g/L, and ≥ 211 g/L to ≤ 300 g/L, as these concentrations are taught given the 40:1 ratio, and nitrogen source concentrations of about 1 g/L and about 25 g/L.


Conclusion

	No claims are allowable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653